To Verify The Digital Signature, visit https://cisweb.courts.state.va.us/CdvAct/main (Document ID:191-886)
                                                                                                             Case 1:18-cr-00025-JPJ-PMS Document 220-1
                                                                                                                                                 EXHIBIT     #1
                                                                                                                                                       Filed 12/16/18 Page 1 of 3 Pageid#: 6948
Case 1:18-cr-00025-JPJ-PMS Document 220-1 Filed 12/16/18 Page 2 of 3 Pageid#: 6949
Case 1:18-cr-00025-JPJ-PMS Document 220-1 Filed 12/16/18 Page 3 of 3 Pageid#: 6950
